Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION

                                           No. 04-18-00835-CV

                    IN THE INTEREST OF A.A.E., J.A.E., and G.S.G., Children

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017PA01456
                          Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 10, 2019

AFFIRMED

           Appellant M.E. appeals the trial court's order terminating her parental rights to her children,

A.A.E., J.A.E., and G.S.G. Appellant’s court-appointed counsel filed a motion to withdraw and a

brief in which he concluded there are no arguable grounds to be raised on appeal. The brief

satisfies the requirements of Anders v. California, 386 U.S. 738 (1967). See In re P.M., 520
S.W.3d 24, 27 n.10 (Tex. 2016) (recognizing Anders procedures apply in parental termination

cases). Additionally, counsel certified he sent appellant a copy of the brief and the motion to

withdraw, advised appellant of her right to review the record and file her own brief, and provided

appellant a form motion to request access to the record. This court issued an order setting deadlines

for appellant to request the record and file a pro se brief; however, appellant did not request the

record or file a pro se brief.
                                                                                      04-18-00835-CV


       After reviewing the record and counsel’s brief, we agree there are no arguable grounds to

be raised on appeal. Therefore, we affirm the trial court’s order. We deny counsel’s motion to

withdraw. See id. at 27–28 (holding counsel’s obligations in parental termination cases extend

through the exhaustion or waiver of all appeals, including the filing of a petition for review in the

Texas Supreme Court).

                                                  Rebeca C. Martinez, Justice




                                                -2-